DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 	

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Erbe (9482842 B2) in view of Rangaswamy et al. (8919724 B2).
	Regarding claim 1, Erbe  discloses (see Fig. 3,)  a lens assembly (as in Fig. 3) , comprising a lens frame (1.1) arranged substantially along a vertical direction and an optical lens(3.1) retained in the lens frame (1.1) substantially along the vertical direction (Provided annotated Fig. 3 shows vertical and horizontal direction), the  lens assembly further comprising: two rigid supports (two of three elastic links 2.1,  which are solid and provided three location) that are symmetric to each other with respect to a vertical central axis of the lens frame (two elastic link 2.1 which are below the optical axis are 
	Erbe does not state two rigid support are integral with the lens frame and wherein the two rigid supports and the lens frame are made of a same rigid material.
	Rangaswamy et al. discloses (see Fig. 1), in the same field of endeavor as Erbe, a mount for an optical element,  two rigid support  (two flexures out of plurality of flexure 120) are integral with the lens frame and wherein the two rigid supports and the lens frame are made of a same rigid material (column 3 line 19-29 discloses “plurality of flexures 120 are integrally molded or otherwise formed with frame 110” indicates same material).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention so that the support elements are rigid support made integral with the frame and having same material as frame for the 
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to form a rigid support made integral for the purpose of reduction in cost and assembly process and cost reduction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

    PNG
    media_image1.png
    789
    763
    media_image1.png
    Greyscale


	Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Erbe (9482842 B2) in view of Rangaswamy et al. (8919724 B2) and further in view of Yamada et al.(JP60222810).

	Regarding claim 2, Erbe  in view of Rangaswamy et al. discloses (see Fig. 3)  the vertically-oriented lens assembly as in claim 1.
 	Erbe  in view of Rangaswamy et al.  does not state the optical lens is fixedly attached to the lens frame by an adhesive dispensed from bores that penetrate through the lens frame, the bores being symmetrically distributed on both sides of the vertical central axis of the lens frame and arranged above the horizontal central axis of the lens frame (lens assembly is above the central horizontal line.
	Yamada et al. discloses (see Fig. 5) the optical lens (8) is fixedly attached to the lens frame by an adhesive dispensed from bores that penetrate through the lens frame, the bores being symmetrically distributed on both sides of the vertical central axis of the lens frame and arranged above the horizontal central axis of the lens frame
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to attach lens with lens frame using adhesive as disclosed by Yamada et al. with the device of Erbe  in view of Rangaswamy et al. for forming lens assembly having the optical characteristic at high performance .

	Regarding claim 3, Erbe  further discloses (see Fig. 3, see annotated Fig. 3 above)  two bores are present on both sides of the vertical central axis of the lens 

	Regarding claim 4, Erbe  further discloses (see Fig. 3, see annotated above)  the two rigid supports (two  structure 2.1) are symmetrically distributed on both sides of the vertical central axis of the lens frame and are oriented with respect to each other at an angle ranging from 30.degree. to 120.degree.

	Regarding claim 5, Erbe further discloses (see Fig. 3, see annotated Fig. 3 above) a clamping support mechanism (end 4.1 clamps the optical element) for offsetting an axial displacement of the optical lens.

	Regarding claim 6, Erbe  further discloses (see Fig.3, see annotated Fig. 3 above) the clamping support mechanism comprises at least one pre-tensioning spring  (11.1) and a rigid supporting member (2.1) disposed on each side of a bottom of the optical lens. 

	Regarding claim 7, Erbe  further discloses (see Fig. 3, see annotated Fig. 3 above) the clamping support mechanism (4.1 clams to 3.1) further comprises an adjusting spacer disposed between the optical lens and the pre-tensioning spring leaf (space between lens and spring). 

Regarding claim 8, Erbe  further discloses (see Fig. 3 see annotated Fig. 3 above) an axial stop block for limiting the axial displacement of the optical lens is provided on a side of the pre-tensioning spring leaf facing away from the optical lens (center 12, and 4.1, and spring 11.1). 

	Regarding claim 9, Erbe  further discloses (see Fig. 3, see annotated Fig. 3 above) the rigid supporting member (screw 12) is disposed on one side right under the lens frame (1.1). 

	Regarding claim 10-13, The Examiner notes that the claims 10-13 are drawn to a process of manufacturing which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Erbe, Rangaswamy et al. and Yamada et al. (see MPEP 2113).  The Examiner notes further that Erbe, Rangaswamy et al. and Yamada et al.  discloses/teaches the device limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        May 21, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872